 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3319 
 
AN ACT 
To allow the Pascua Yaqui Tribe to determine the requirements for membership in that tribe. 
 
 
1.Requirements for Membership Determined By TribeSection 3 of Public Law 95–375 (25 U.S.C. 1300f–2) is amended to read as follows: 
 
3.For the purposes of section 1 of this Act, membership of the Pascua Yaqui Tribe shall consist of any United States citizen of Pascua Yaqui blood enrolled by the tribe. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
